EXHIBIT 31.1 – CERTIFICATION OF CHIEF EXECUTIVE OFFICER I, Stephen J. Sperco, certify that: 1. I have reviewed this Annual Report on Form 10-K of Bluegate Corporation; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects the financial condition, results of operations and cash flows of Bluegate Corporation as of, and for, the periods presented in this report; 4. Bluegate Corporation’s other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting (as defined in Exchange Act Rules 13a-15(f)and 15d-15(f))for Bluegate Corporation and have: (a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to Bluegate Corporation is made known to us by others within those entities, particularly during the period in which this report is being prepared; (b) Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; (c) Evaluated the effectiveness of Bluegate Corporation’s disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of the end of the period covered by this report based on such evaluation; and (d) Disclosed in this report any change in Bluegate Corporation’s internal control over financial reporting that occurred during Bluegate Corporation’s most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, Bluegate Corporation’s internal control over financial reporting; and 5. Bluegate Corporation’s other certifying officer and I have disclosed, based on our most recent evaluation of internal control over financial reporting, to Bluegate Corporation’s auditors and the audit committee of Bluegate Corporation’s board of directors (or persons performing the equivalent functions): (a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect Bluegate Corporation’s ability to record, process, summarize and report financial information; and (b) Any fraud, whether or not material, that involves management or other employees who have a significant role in Bluegate Corporation’s internal control over financial reporting. Date: January 22, 2013 /s/ Stephen J. Sperco Stephen J. Sperco Chief Executive Officer
